      Case 6:19-cv-00054 Document 1-2 Filed on 06/17/19 in TXSD Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   VICTORIA DIVISION

ROBERT PARKER,                                §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §    CIVIL ACTION NO. 6:19-cv-54
                                              §
EVANSTON INSURANCE COMPANY,                   §
                                              §
       Defendant.                             §

              LIST OF ALL PARTIES AND COUNSEL OF RECORD

     1. Robert Parker (Plaintiff)

        Represented by:

        Sean H. McCarthy
        Texas Bar No. 24065706
        smccarthy@whlaw.com
        P. Griffin Bunnell
        Texas Bar No. 24080815
        gbunnell@whlaw.com
        Williams Hart Boundas Easterby, LLP
        8441 Gulf Freeway, Suite 600
        Houston, Texas 77017
        Telephone: (713) 230-2200
        Facsimile: (713) 643-6226

        Andrew C. Cook
        Texas Bar No. 24057481
        acc@texinsurancelaw.com
        The Cook Law Firm, PLLC
        8441 Gulf Freeway, Sixth Floor
        Houston, Texas 77017
        Telephone: (713) 230-2366
        Facsimile: (713) 643-6226
    Case 6:19-cv-00054 Document 1-2 Filed on 06/17/19 in TXSD Page 2 of 3




   2. Evanston Insurance Company (Defendant)

      Represented by:

      Martin R. Sadler
      Texas Bar No. 00788842
      msadler@lawla.com
      Christine R. Edwards
      Texas Bar No. 24107329
      cedwards@lawla.com
      LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
         A LAW CORPORATION
      801 Travis Street, Suite 1800
      Houston, Texas 77002
      Telephone: (713) 222-1990
      Facsimile: (713) 222-1996

                                     Respectfully submitted,

                                     /s/ Martin R. Sadler_________________________
                                     Martin R. Sadler
                                     Texas Bar No.: 00788842
                                     Federal ID No. 18230
                                     msadler@lawla.com
                                     LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                         A LAW CORPORATION
                                     801 Travis Street, Suite 1800
                                     Houston, Texas 77002
                                     Telephone: (713) 222-1990
                                     Facsimile: (713) 222-1996
                                     ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                     EVANSTON INSURANCE COMPANY

OF COUNSEL:

Christine R. Edwards
Texas Bar No. 24107329
Federal ID No. 3272073
cedwards@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996

                                          2
     Case 6:19-cv-00054 Document 1-2 Filed on 06/17/19 in TXSD Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on this the 17th day of June 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly
addressed to:

       Sean H. McCarthy
       smccarthy@whlaw.com
       P. Griffin Bunnell
       gbunnell@whlaw.com
       Williams Hart Boundas Easterby, LLP
       8441 Gulf Freeway, Suite 600
       Houston, Texas 77017

       Andrew C. Cook
       acc@texinsurancelaw.com
       The Cook Law Firm, PLLC
       8441 Gulf Freeway, Sixth Floor
       Houston, Texas 77017



                                            /s/ Martin R. Sadler
                                            Martin R. Sadler




                                               3
